ICJ_096_FisheriesJurisdiction_ESP_CAN_1995-05-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ESPAGNE c. CANADA)

ORDONNANCE DU 2 MAT 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(SPAIN vy. CANADA)

ORDER OF 2 MAY 1995
Mode officiel de citation:

Compétence en matiére de pécheries (Espagne c. Canada),
ordonnance du 2 mai 1995, C.ILJ. Recueil 1995, p. 87

Official citation:

Fisheries Jurisdiction (Spain v. Canada),
Order of 2 May 1995, I.C.J. Reports 1995, p. 87

 

de vente:
ISSN 0074-4441 sale number 660

ISBN 92-1-070723-0

 

 

 
87

INTERNATIONAL COURT OF JUSTICE
YEAR 1995

2 May 1995

FISHERIES JURISDICTION CASE

(SPAIN v. CANADA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 44 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
28 March 1995, whereby the Kingdom of Spain instituted proceedings
against Canada with respect to a dispute concerning certain aspects of
the jurisdiction exercised by Canada in relation to fisheries;

Whereas the Application was communicated to Canada on the same
day on which it was filed;

Whereas, in that Application, Spain founded the jurisdiction of the
Court on the declarations made by the two Parties in accordance with
Article 36, paragraph 2, of the Statute;

Whereas, by a letter dated 21 April 1995, the Ambassador of Canada

to the Netherlands informed the Court, inter alia, that, in the view of his
Government, the Court

“manifestly lacks jurisdiction to deal with the Application filed by
Spain ... by reason of paragraph 2 (d) of the Declaration, dated
10 May 1994, whereby Canada accepted the compulsory jurisdiction
of the Court”;

Whereas at a meeting between the President of the Court and the rep-
resentatives of the Parties held on 27 April 1995 it was agreed that the

4

1995
2 May
General List
No. 96
FISHERIES JURISDICTION (ORDER 2 V 95) 88

question of the jurisdiction of the Court in this case should be separately
determined before any proceedings on the merits; and whereas at that
meeting agreement was also reached on time-limits for the filing of writ-
ten pleadings on that question;

Whereas it is necessary for the Court to be informed of all the conten-
tions of fact and law on which the Parties rely in that connection;

Taking into account the agreement concerning the procedure reached
between the Parties, consulted under Article 31 of the Rules of Court,

Decides that the written proceedings shall first be addressed to the
question of the jurisdiction of the Court to entertain the dispute;

Fixes the following time-limits for the filing of those pleadings:

For the Memorial of the Kingdom of Spain, 29 September 1995;
For the Counter-Memorial of Canada, 29 February 1996; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of May, one thousand nine
hundred and ninety-five, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Kingdom of Spain and the Government of Canada, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
